ClaRic, O. J.,
dissenting: The cases where the abandonment of the use of tobacco or abstinence from intoxicating liquors was held to furnish a good consideration for a promissory note can have no application here, for this is an alleged oral promise to convey realty, which, under the statute of frauds, is void, and therefore unenforceable.
Nor is the principle stated by Pearson, J., in Hargrave v. King, 40 N. C., 436, pertinent or appropriate, for there he said that “If one agrees, by parol, to buy land for another, and he does buy the land and pays for it with the money of his principal, but takes the deed in his own name, equity will enforce the agreement, hold him to be a trustee, and compel him to make title to the principal; for the statute which requires all contracts 'to sell or convey land’ to be in writing has no application.” In this case nothing remotely resembling this took place. The deceased, O. L. Bevill, had no money whatever of D. M. Scott in his possession, and, of course, could not buy the land with Scott’s money, and there could be no trust raised in this way, for if there was in fact any promise made to buy the house and convey the land, it was verbal and invalid under our statute, which the Legislature has not seen fit to revoke.
The land was bought by Bevill with his own money, and if he had made a verbal promise, as claimed, to buy the house with his own money and convey it to Scott, this was simply a parol contract to convey land. It is unnecessary to discuss whether such promise was upon a good consideration or not, for the purchase was not made with Scott’s money, and any oral agreement to buy the house and convey it to Scott was simply invalid under the law of the land. None of the cases cited are authority which authorizes the courts to compel a conveyance of the property to Scott.
The fact that Scott lived in the house with Bevill after he bought it does not strengthen the contention that Bevill intended to give it to him. The point is that such intention was not evidenced by any writing, and cannot be enforced either in equity or at law.
Besides, when Bevill bought the land, which he did entirely with his own money, there is no evidence that Scott, then or at any other time, requested the deed to be made to him, and again, although Scott lived in the house with Bevill, the property was listed from the time of the *317purchase in 1912 to Bevilhs death in October, 1920, for taxes in the name of 0. L. Bevill, and each year Scott paid those taxes by checks signed by Bevill. The five-year period of the required sobriety, alleged as the sole consideration, expired in 1916, four years before Bevill’s death, and no demand was ever made by Scott for a conveyance. The fact that the other heirs of Bevill, who were of age, subsequently conveyed to-Scott is not binding upon these infants who appeared by their guardian. They were not charged with any trust by the above transaction by virtue of which the court could decree that the guardian of the minor children should convey their undivided one-sixth interest to Scott.
There is no principle of law better settled than that parol evidence is inadmissible to prove the terms of a verbal agreement to convey land or any interest therein. There is nothing in the facts here to show any equity authorizing the court to decree that there was a trust in favor of Scott when there was no payment of any money of Scott by Bevill in the purchase of the land. Even if there was an oral agreement, under which, as Scott claims, Bevill became his debtor, that did not authorize the enforcement of a verbal contract to convey land.
The authorities are so uniform that it could be said with entire accuracy and confidence that there is no case in the books which authorized the enforcement of a decree compelling the minor heirs of Bevill to convey their interest to Scott. No case, anywhere heretofore luís held that if one happens to be indebted to another he can contract to convey real estate to him verbally, without any writing. Whether Bevill was or was not indebted to Scott by an oral agreement that he would give him a house if he remained sober, this was not a trust, but in any and every aspect was purely and simply “a verbal contract to convey.”
The fact that Bevill lived in the house from his purchase in 1912 till his death in 1920; that the land was listed in his name for taxation, and that the taxes were paid through Scott by checks signed by Bevill; that the alleged five years sobriety which was the alleged consideration of the promise to convey to the defendant a house and lot expired in 1916;. that Bevill survived the expiration of the five years for four years, and Scott made no demand for a conveyance of the house in all these 8 years time was evidence which should have been submitted to a jury, even if this had been an action at law upon an alleged valid agreement to convey, and even if it had been a valid and enforceable contract. The agreement being denied, only a jury, and not a judge, could pass on the fact.
The statute of 29 Charles II. provides: “All contracts to sell or convey any lands, tenements, or hereditaments, or any interest in or concerning them, . . . shall be void unless said contract, or some memorandum or note thereof, be put in writing and signed by the par*318ties to be charged therewith, or by some other person by him thereto lawfully authorized,” is still in full force and effect in this State. 0. S., 988. Our Legislature has retained it, thus approving the wisdom of this age-long rule, and as this Court has recently said, we cannot change the law.